
	
		II
		Calendar No. 29
		112th CONGRESS
		1st Session
		H. R. 1255
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 4, 2011
			Received
		
		
			April 5, 2011
			Read the first time
		
		
			April 8, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To prevent a shutdown of the government of
		  the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Shutdown Prevention Act of
			 2011.
		2.Funding the
			 government for the remainder of fiscal year 2011
			(a)Deadline for
			 consideration of legislation funding the government for the remainder of fiscal
			 year 2011If the House has
			 not received a message from the Senate before April 6, 2011, stating that it
			 has passed a measure providing for the appropriations for the departments and
			 agencies of the Government for the remainder of fiscal year 2011, the
			 provisions of H.R. 1, as passed by the House on February 19, 2011, are hereby
			 enacted into law.
			(b)Publication of
			 actIn publishing this Act in
			 slip form and in the United States Statutes at Large pursuant to
			 section
			 112 of title 1, United States Code, the Archivist of the United
			 States shall include after the date of approval, if applicable, an appendix
			 setting forth the text of the bill referred to in
			 subsection (a).
			3.Treatment of
			 certain payments to Members of Congress and the President
			(a)Treatment of
			 Members during a government shutdownThe Secretary of the Senate and the Chief
			 Administrative Officer of the House, respectively, shall not disburse to each
			 Member or Delegate the amount of his or her salary for each day that—
				(1)there is more than
			 a 24-hour lapse in appropriations for any Federal agency or department as a
			 result of a failure to enact a regular appropriations bill or continuing
			 resolution; or
				(2)the Federal
			 Government is unable to make payments or meet obligations because the public
			 debt limit under section 3101 of title 31, United
			 States Code, has been reached.
				(b)Treatment of the
			 President during a government shutdownThe President shall not
			 receive a disbursement of basic pay for any period in which—
				(1)there is more than
			 a 24-hour lapse in appropriations for any Federal agency or department as a
			 result of a failure to enact a regular appropriations bill or continuing
			 resolution; or
				(2)the Federal
			 Government is unable to make payments or meet obligations because the public
			 debt limit under section 3101 of title 31, United
			 States Code, has been reached.
				
	
		
			Passed the House of
			 Representatives April 1, 2011.
			Karen L. Haas,
			Clerk.
		
	
	
		April 8, 2011
		Read the second time and placed on the
		  calendar
	
